Citation Nr: 1103252	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
left knee instability due to abnormality of the medial collateral 
ligaments.

2.  Entitlement to an increased rating for residuals of a left 
knee injury traumatic arthritis, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable rating for a scar, laceration, 
right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional Office 
(RO) in May 2005, which granted service connection for left knee 
instability due to abnormality of the medial collateral ligaments 
but denied an increased rating for left knee traumatic arthritis, 
and in September 2005, which denied a compensable rating for a 
scar on the right thigh.  In relation to its grant of service 
connection for left knee instability, the RO assigned a 20 
percent disability rating.

After a timely appeal as to the issues framed above, the Veteran 
testified at a video conference hearing held in October 2010 from 
the Jackson, Mississippi RO.  At that time, the Veteran requested 
that the record in his appeal be maintained for an additional 30 
days in order that he might provide additional evidence.  During 
the extended period, additional evidence was received and 
incorporated into the claims file.

The Board observes that the Veteran's appeal also initially 
included the issue of entitlement to service connection for 
status post gastritis and stomach surgery due to a perforated 
ulcer, including scar.  That claim was granted by the RO in an 
August 2006 rating decision and a noncompensable disability 
rating was assigned as to that disability.  The Veteran 
subsequently filed a timely notice of disagreement as to the 
assigned initial rating in March 2006.  However, that issue was 
not preserved for appeal by a subsequent substantive appeal.

The issues of entitlement to an initial rating in excess of 20 
percent for left knee instability due to abnormality of the 
medial collateral ligaments, and to entitlement to an increased 
rating for residuals of a left knee injury traumatic arthritis, 
currently evaluated as 10 percent disabling, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right thigh/knee scar is located on the lateral 
aspect of the right knee, is seven centimeters by .025 
centimeters in area, well-healed, hypopigmented, smooth, flat, 
stable, does not adhere to the underlying tissue, and does not 
cause any limitation of motion.


CONCLUSION OF LAW

The criteria for a compensable disability rating for scar, 
laceration, right thigh have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete a claim for a 
compensable rating for a scar, laceration, right thigh in a July 
2005 notice letter.  Following a reasonable period of time in 
which the Veteran was afforded an opportunity to respond to that 
letter, the Veteran's claim was adjudicated for the first time in 
the September 2005 rating decision which is the subject of this 
appeal.  Additionally, in a subsequent April 2006 letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
afforded a reasonable opportunity to respond to the April 2006 
letter before the claim was readjudicated in an August 2006 
statement of the case.
  
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
Veteran's claim.  In that regard, the Veteran's service treatment 
records and identified VA and treatment records have been 
obtained.  No private treatment records have been identified by 
the Veteran.  Additionally, VA has obtained the Veteran's records 
from the Social Security Administration.  Finally, the Veteran 
was afforded VA examinations in August 2005 and January 2009 to 
determine the current severity of his right thigh/knee scar.  The 
Board finds that the examinations were adequate to allow proper 
adjudication of the issue on appeal.  The examiners conducted 
complete examinations, recorded all findings considered relevant 
under the applicable diagnostic code, and considered the full 
history of the disability.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable Laws and Regulations for Increased Ratings, 
Generally

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  "Staged" ratings, however, 
are appropriate in increased rating claims when the factual 
findings show distinct time periods during which the service-
connected disability exhibits symptoms that would warrant the 
assignment of different ratings for each distinct period.  The 
relevant focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.



III.  Increased Rating for Scar, Right Thigh

Service connection for the Veteran's right thigh scar was 
initially granted in a May 1989 rating decision.  At that time, a 
noncompensable rating was assigned, pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code (DC) 7805 (1988).  In the September 2005 
rating decision that is the subject of this appeal, the RO denied 
the Veteran's claim for a compensable rating, also pursuant to DC 
7805 (2004).

38 C.F.R. § 4.118 (2008) lists several criteria for evaluating 
scars.  The Board notes that revised provisions for rating scar-
related disabilities were enacted, effective October 23, 2008.  
These revisions, however, are applicable only to claims received 
on or after October 23, 2008.  Although the revised provisions 
provide that a claimant may request review of his or her 
disability under the revised criteria, no such request has been 
received in this case.  Thus, where the Veteran's claim for an 
increased rating for his right thigh/knee scar was filed in June 
2005, these revisions do not apply.  73 Fed. Reg. 54708 (Sept. 
23. 2008).  Accordingly, the Veteran's claim will be considered 
solely under the criteria that were effective at the time of his 
claim.

Post-service VA treatment records which relate to treatment from 
May 2005 through August 2006 do not indicate any treatment for 
scars on the Veteran's right thigh or knee.  Similarly, the 
records do not document any complaints by the Veteran of pain 
related to such scars.

At an August 2005 VA examination of his scar, the Veteran 
reported tenderness of the area of the scar when it was brushed 
by clothing.  He stated that this tenderness was not continuous 
and that his scar did not caused incapacitation.  He also denied 
any restrictions in performing chores at home and reported that 
he was independent in all activities of daily living.  An 
examination of the scar revealed that it was four inches long and 
located on the lateral aspect of the right knee.  The scar was 
smooth, flat, stable, and barely visible to the examiner's eye.  
The examiner further noted that the scar did not adhere to 
underlying tissue and did not exhibit any tenderness on 
examination.  The texture of the scar was normal and consistent 
with that of the surrounding skin.  Finally, the scar was not 
productive of any limitation of motion.  Based upon these 
findings, the examiner provided a diagnosis of a stable scar.

Subsequent VA treatment records from September 2006 through 
August 2009 also do not reflect any treatment for the Veteran's 
right thigh/knee scar.  Although these records do indicate 
ongoing complaints of symptoms in his right knee, no complaints 
directly related to the Veteran's scar are reported.

In January 2009, the Veteran was afforded a second VA examination 
to assess the severity of his right thigh/knee scar.  According 
to the examiner's report, the Veteran once again stated that the 
scar was tender when brushed by clothing.  Although he reported 
that he unemployed from his occupation as a farm worker, he 
reported that this was due to disabilities in his shoulders.  
With regard to his scar specifically, the Veteran denied that it 
impacted his employment.  He continued to report independence 
with his activities of daily living.  An examination at that time 
revealed that the scar was seven centimeters in length and .025 
centimeters wide.  The examiner noted that the scar was well-
healed, hypopigmented, smooth, flat, stable, and did not adhere 
to the underlying tissue.  The texture of the scar remained 
normal and consistent with that of the surrounding skin.  No pain 
was expressed by the Veteran during the examination.

Subsequent records for VA treatment through April 2010 are not 
relevant for any treatment or reported symptoms which relate to 
the Veteran's right thigh/knee scar.  Records obtained from the 
Social Security Administration also are not relevant.

The record in this matter reflects sparse lay statements and 
testimony as to the Veteran's scar.  In his September 2006 
substantive appeal, the Veteran reported that a knee brace worn 
on his right knee caused his scar to become extremely painful.  
In an April 2009 statement, he asserted that certain findings 
expressed by the VA examiner in his January 2009 report are 
inaccurate.  In this regard, he asserted that the pain in his 
scar is constant and not only present when brushed by clothing.  
Although he also elaborated upon symptoms caused by scarring 
elsewhere on his body, he does not appear to assert that his 
right thigh/knee scars are related in any way to other scarring 
on his body.  Moreover, the evidence does not indicate any such 
relationship.  At his October 2010 video conference hearing, he 
asserted again that the knee brace worn on his right knee causes 
his scar to be irritated.

After considering all of the foregoing evidence, the Board fidns 
that the Veteran is not entitled to a compensable evaluation for 
the service-connected scar on his right thigh/knee.

Under the criteria effective at the time of the Veteran's June 
2005 claim, DC 7801 provides for disability ratings for scars, 
other than of the head, face, or neck, that are deep and cause 
limited motion.  Notes which follow the criteria for that code 
explain that a "deep" scar is one associated with underlying 
tissue damage.  In the absence of evidence showing that the 
Veteran's scar has resulted in underlying tissue damage, DC 7801 
is not applicable to this case.

Under DC 7802, a maximum 10 percent disability rating is assigned 
for scars, other than of the head, face, or neck, that are 
superficial and do not cause limited motion, and encompass an 
area of 144 square inches (929 square centimeters) or more.  The 
evidence in this case, however, shows that the Veteran's scar is 
at most seven centimeters long and .025 centimeters wide, which 
is equivalent to .175 square centimeters.  Accordingly, a 
compensable rating cannot be assigned under DC 7802.

Under DC 7803, a maximum evaluation of 10 percent is assigned in 
cases of superficial and unstable scars.  A "superficial" scar 
is one not associated with underlying soft tissue damage, whereas 
an "unstable" scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  Although 
the evidence in this case clearly demonstrates that the Veteran's 
right thigh/knee scar is superficial, it also shows that the 
Veteran's scar is stable and not adhered to the underlying 
tissue.  As such, a compensable rating also cannot be assigned 
pursuant to DC 7803.

DC 7804 provides a maximum evaluation of 10 percent in cases of 
superficial scars that are painful on examination.  In this 
regard, the VA examination reports of August 2005 and January 
2009 reflect that no pain was expressed by the Veteran on 
examination.  Although the Board notes the Veteran's contentions 
that the pain in his scar are constant and produced by contact 
with his right knee brace, such contentions are contradicted not 
only by the VA examiners' express findings that no pain was shown 
on examination, but also by the absence of other treatment 
records indicating pain associated with his scar.  VA treatment 
records from December 2006 and June 2007 document that the 
Veteran used braces on both knees, however, do not document any 
complaints of pain in relation to the scar on his right 
thigh/knee.  In fact, both records expressly note that the 
Veteran did not voice any pain during examinations performed at 
both times.  Certainly, the Veteran is competent to report his 
symptoms.  Nonetheless, given the contradictory evidence of 
record, the Board does not find the Veteran's assertions credible 
to the extent that he asserts pain related to his right 
thigh/knee scar.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) 
(holding that credibility may be generally evaluated by a showing 
of interest, bias, or inconsistent statements, and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony).  Under the circumstances, 
the Board does not find that the Veteran's right thigh/knee scar 
has been productive of pain on examination.  Hence, the Veteran 
is also not entitled to compensable evaluation under DC 7804.

Finally, DC 7805 provides that scars may be rated based upon 
limitation of function of the affected body part.  Nonetheless, 
the evidence in this case does not indicate any limitation of 
function that is attributable to the Veteran's scar.

Moreover, the Veteran has not submitted evidence showing that his 
right thigh/knee scar has markedly interfered with his employment 
status.  Additionally, there is no indication that his scar has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  Insofar as the Veteran's 
claim for an increased rating for his right thigh/knee scar, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Finally, the Board finds that there is no basis for a "staged" 
rating in this case.  Rather, the symptomatology shown upon 
examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
disability ratings.

Overall, the evidence does not support the assignment of a 
compensable disability rating for scar, laceration, right thigh.  
To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable rating for a scar, laceration, right thigh is 
denied.


REMAND

Documentation in the claims file shows that the Veteran was most 
recently afforded a VA examination to determine the severity of 
the laxity and traumatic arthritis in his left knee in May of 
2006.  VA treatment records since that time reflect ongoing 
complaints and treatment for his left knee disorders.  In a 
January 2010 statement and through his testimony at his October 
2010 video conference hearing, the Veteran asserts that the 
disorders in his left knee have worsened.

Nearly five years have passed since the Veteran's most recent VA 
examination of his left knee.  Medical evidence reflects ongoing 
symptoms in the left knee and lay evidence submitted by the 
Veteran indicates that these symptoms have worsened.  Under the 
circumstances, a new VA psychiatric examination is required to 
assess the Veteran's present disability.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claims for an initial rating 
in excess of 20 percent for left knee, 
instability due to abnormality of the 
medial collateral ligaments on appeal and 
for an increased rating for residuals of a 
left knee injury, traumatic arthritis, 
currently evaluated as 10 percent 
disabling.  This letter must inform the 
Veteran about the information and evidence 
that is necessary to substantiate the 
claims and provide notification of both the 
type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be requested to 
identify, on provided release forms, the 
name(s) and address(es) of any private or 
VA treatment facilities that have rendered 
treatment for his left knee since April 
2010.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are not 
currently associated with the Veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected left knee 
traumatic arthritis and left knee 
instability.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the examiner 
is requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical findings, 
the examiner should specifically note:  any 
findings of ankylosis; impairment of the 
knee marked by subluxation or lateral 
instability; limitations of flexion or 
extension of the knee; impairment of the 
tibia and fibula, marked by nonunion or 
malunion; genu recurvatum; and the use of 
assistive aids, including knee braces.  A 
complete rationale should be given for all 
opinions and conclusions, expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claims of 
entitlement to an initial rating in excess 
of 20 percent for left knee instability due 
to abnormality of the medial collateral 
ligaments on appeal and for an increased 
rating for residuals of a left knee injury 
traumatic arthritis, currently evaluated as 
10 percent disabling, should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


